The present application, filed on or after March 16, 2013, is being examined under 

the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2010049223 A to KOJIMA et al. 

Re claim 3, Kojima teaches a base material made from polymer (last paragraph
page 17 -second paragraph page 18), a hard coat (HC) layer having a refractive index of 1.49 to 2.2 (paragraph bridging pages 2-3) corresponding to claimed predetermined layer, and low refractive index layer (LR) that has a thickness of 5 – 500 nm (page 7, sixth paragraph and page 7, last paragraph). See also Example 1.  It is disclosed that the LR layer comprises a leveling agent (page 12, eighth complete paragraph). Kojima discloses level agents including those that are lipophilic (page 4, fifth paragraph) in order to improve planarity and increase lipophilicity (page 4, fourth paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art to use
lipophilic leveling agent in the LR layer of Kojima in order to produce LR layer with desired lipophilicity and planarity.
 Kojima fails to teach the exact range of the claimed refractive index or thickness of the lipophilic layer, but teaches HC having a refractive index of 1.49 to 2.2 on page 2, toward the bottom, (overlapping applicant’s predetermined layer refractive index of 1.42 to 1.49).  See also the last paragraph on page 4, Kojima teaches the refractive index of the hard coat layer may be adjusted with fine particles.   However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed refractive index and the claimed lipophilic layer thickness from Kojima because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Although there is no explicit disclosure that the body is “laminated” as claimed, the layers are formed by extrusion in Example 1 and thus results in a laminated structure.  Further, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kojima meets the requirements of the claimed body, Kojima clearly meet the requirements of the present claim. 
Re claim 3, KOJIMA teaches a laminated antireflection and polarizing plate on image display devices on page 16. 


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2010049223 A to KOJIMA et al. in view of US 20080265387 to D’urso et al.

Re claim 4, KOJIMA doesn’t teach the lipophilic layer has a contact angle of 50 degrees or less against an oleic acid.  
D’urso teaches electronic displays FIG. 5, where on a surface 504 of a substrate 506, a contact angle 508 is formed. See [31-36].  D’urso teaches the water contact angle with oleic acid with surfaces having oleic acid contact angles below 90 degrees termed “oleophilic” and surfaces having water contact angles of 90 degrees or greater termed “oleophobic”. See [36], and thus overlap applicants range of 500 or less. Similar rationale applies to overlapping ranges as set forth above. Therefore, it would have been obvious to one of ordinary skill in the art to control the oleic contact angle of the lipophilic LR layer of Kojima to values, including those presently claimed, in order to produce lipophilic LR layer that prevents smudges (D’urso – paragraph 0037).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected 500 or less from the overlapping portion of the range 90 degrees of less taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

 Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US20140295145A1 to Mizuno et al. in view of US 20020018886 A1 to Matsuji et al.
 
Re claim 3, Mizuno teaches a laminated body in this order: substrate of resin (resinous base)/anchor having a refractive index of a degree (predetermined layer)/lipophilic resin. See [176-179, Fig. 1c], Title, Abstract. 
Mizuno fails to disclose the refractive index range as claimed. 
Matsufuji teaches the refractive index range as claimed (overlapping 1.42-1.49).  At [0051], Matsufuji teaches the refractive index of the transparent support [50] is preferably in the range from 1.4 to 1.7. 
 Mizuno fails to teach the exact range, but teaches they are overlapping as set forth.
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed refractive index and the claimed lipophilic layer thickness from Kojima because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05. 
Mizuno fails to teach the exact range of the thickness; however, the thickness is optimizable. absent evidence of criticality regarding the presently claimed process and given that the combination meets the requirements of the claimed body, the applied art clearly meets the requirements of the present claim. Further thickness of the individual layers and overall laminate is within the skilled artisan to have modified it would have been obvious to one of ordinary skill in the art to use adjacent layers with thickness, including that presently claimed, in order to produce aforesaid layers with effective functionality.
At [272-275] and [416], Mizuno teaches a display panel is on the laminate as claimed.
 Re claim 4, at [145-151] Mizuno teaches the oleic acid contact angle of 10 degrees or less (overlapping applicant's range of 500 or less).  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed refractive index and the claimed lipophilic layer thickness from Mizuno because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
					
Response to Arguments
Applicants arguments of 12/02/22 are acknowledged but are not persuasive for the following reasons.  
Applicant argues that Kojima et al. does not teach that the second layer (= the hard coat film) from the top of the structure has a refractive index of less than 1.49. Because the structure of Kojima et al. has the low refractive index layer formed on the hard coat layer as the top layer thereof, it is unnecessary to reduce the refractive index of the hard coat film to less than 1.49.  Applicant argues that Thus, Kojima et al. does not teach that the refractive index of the second layer (=the hard coat film) is reduced to the range equal to that of a fingerprint (not claimed) as the refractive index within a range of 1.42 or more and less than 1.49, and this range does not overlap with that of the hard coat film of Kojima et al.  The Examiner is not convinced because as set forth prior, Kojima fails to teach the exact range of the claimed refractive index or thickness of the lipophilic layer, but teaches HC having a refractive index of 1.49 to 2.2 on page 2, toward the bottom, (overlapping applicant’s predetermined layer refractive index of 1.42 to 1.49).  See also the last paragraph on page 4, Kojima teaches the refractive index of the hard coat layer may be adjusted with fine particles.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Therefore, it is proper that It would have been obvious at the time the invention was made to have selected the claimed refractive index and the claimed lipophilic layer thickness from Kojima because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Applicant argues that D'urso et al. has no disclosure or suggestion of a display device having the features of amended claim 3 or the benefits achieved by such features. Therefore, it is respectfully submitted that claim 4 referring to claim 3 is also patentable over Kojima et al., whether considered alone or in combination with D’urso et al.  The Examiner is not convinced as set forth prior, D’urso teaches electronic displays FIG. 5, where on a surface 504 of a substrate 506, a contact angle 508 is formed. See [31-36].  D’urso teaches the water contact angle with oleic acid with surfaces having oleic acid contact angles below 90 degrees termed “oleophilic” and surfaces having water contact angles of 90 degrees or greater termed “oleophobic”. See [36], and thus overlap applicants range of 500 or less. Similar rationale applies to overlapping ranges as set forth above. Therefore, it would have been obvious to one of ordinary skill in the art to control the oleic contact angle of the lipophilic LR layer of Kojima to values, including those presently claimed, in order to produce lipophilic LR layer that prevents smudges (D’urso – paragraph 0037).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected 500 or less from the overlapping portion of the range 90 degrees of less taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Applicant argues that Camelio discloses a substrate comprising a surface-treated antireflection coating.  Here, anti-reflective coatings are used in the field of ophthalmic lenses, in particular, spectacle lenses (par. [0003]). However, Applicant doesn’t preclude said uses.  Applicant argues in addition, the substrate of Camelio is used as an ophthalmic lens of a spectacle lens (par. [0034]) to allege that Camelio does not teach a display device.  However, the Examiner did not reject previous claim 3 over Camelio. Thus this argument is moot.
Applicant argues that Mizuno et al. discloses that a refractive index of the anchor layer is preferably close to a refractive index of the lipophilic resin layer (par. [0178]). but that Mizuno et al. teaches neither a range of the refractive index of the anchor layer nor a range of the refractive index of the lipophilic resin layer.  When chemical compounds have ‘very close'  structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).  Further,  refractive index range is close enough to expect similar properties.
Applicant agrees Matsufuji et al. discloses a refractive index of a range from 1.4 to 1.7; however, asserts that the transparent support is not the second layer from the top of the hard coat film. However, Matsufuji clearly teaches a laminated body in this order: substrate of resin (resinous base)/anchor having a refractive index of a degree (predetermined layer)/lipophilic resin. See [176-179, Fig. 1c], Title, Abstract.  Further, Matsufuji teaches the refractive index range as claimed (overlapping 1.42-1.49).  At [0051], Matsufuji teaches the refractive index of the transparent support [50] is preferably in the range from 1.4 to 1.7.  Applicant argues that the anchor layer of Mizuno et al. has the refractive index of the range from 1.4 to 1.7 disclosed in Matsufuji et al.  The examiner maintains as shown in [0036] FIG. 1(c) is a schematic cross section of one example of an antireflection film comprising a hard coat layer 2, a high refractive index layer 5, a low refractive index layer 3 and an overcoat layer 4 on a transparent support 1 wherein the following relationship is satisfied.  [0037] Refractive index of  low refractive index layer; refractive index of transparent support is in between the layers of applicant’s lipophilic and substrate resinous base.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed refractive index and the claimed lipophilic layer thickness from Mizuno because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ando discloses a similar construction where a low refractive index layer comprises a hollow silica microparticle having an average particle diameter of 5 to 200 nm.  See Fig. 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787





/TAMRA L. DICUS/Primary Examiner, Art Unit 1787